



























                                                    
    
ENDOCHOICE HOLDINGS, INC.




ISRAELI APPENDIX TO


2015 OMNIBUS EQUITY INCENTIVE PLAN


                                                    








--------------------------------------------------------------------------------






ENDOCHOICE HOLDINGS, INC.
ISRAELI APPENDIX TO
2015 OMNIBUS EQUITY INCENTIVE PLAN


1.
Special Provisions for Persons who are Israeli Taxpayers

1.1    This Appendix (the “Appendix”) to the EndoChoice Holdings, Inc. 2015
Omnibus Equity Incentive Plan (the “Plan”) is made and entered effective as of
September 23, 2015 (the “Effective Date”).
1.2    The provisions specified hereunder apply only to persons who are subject
to taxation by the State of Israel with respect to the Award (as defined below).
1.3    This Appendix applies with respect to the Awards under the Plan. The
purpose of this Appendix is to establish certain rules and limitations
applicable to Awards that may be granted under the Plan Eligible Employees (as
defined below) from time to time, in compliance with the securities and other
applicable laws currently in force in the State of Israel. Except as otherwise
provided by this Appendix, all grants made pursuant to this Appendix shall be
governed by the terms of the Plan. This Appendix complies with, and is subject
to the ITO (as defined below) and Section 102 (as defined below).
1.4    The Plan and this Appendix shall be read together. In any case of
contradiction, whether explicit or implied, between the provisions of this
Appendix and the Plan, the provisions of this Appendix shall govern.
2.
Definitions.

Capitalized terms not otherwise defined herein shall have the meaning assigned
to them in the Plan. The following additional definitions will apply to grants
made pursuant to this Appendix:
“3(i) Award” means an Award that is subject to taxation pursuant to Section 3(i)
of the ITO which has been granted to any person who is NOT an Eligible 102
Participant.
“102 Capital Gains Track” means the tax track set forth in Section 102(b)(2) or
Section 102(b)(3) of the ITO, as the case may be.
“102 Capital Gains Track Grant” means a 102 Trustee Grant qualifying for the
special tax treatment under the 102 Capital Gains Track.
“102 Earned Income Track” means the tax track set forth in Section 102(b)(1) of
the ITO.
“102 Earned Income Track Grant” means a 102 Trustee Grant qualifying for the
ordinary income tax treatment under the 102 Earned Income Track.






--------------------------------------------------------------------------------



“102 Trustee Grant” means an Award granted pursuant to Section 102(b) of the ITO
and held in trust by a Trustee for the benefit of the Eligible 102 Participant,
and includes 102 Capital Gains Track Grants or 102 Earned Income Track Grants.
“Affiliate” means any affiliate that is an “employing company” within the
meaning of Section 102(a) of the ITO.
“Controlling Equityholder” shall have the meaning ascribed to such term in
Section 32(9) of the ITO.
“Election” means the Company’s election of the type of 102 Trustee Grants (i.e.,
102 Capital Gains Track or 102 Earned Income Track) that it will make under the
Plan, as filed with the ITA.
“Eligible Employee” means (i) selected employees, officers and directors of the
Company or any parent or subsidiary of the Company, and (ii) selected
non-employee agents, consultants, advisers and independent contractors of the
Company, or any parent or subsidiary of the Company, to whom Awards shall be
made, under the Plan, by the Board of Directors or the Committee (if
applicable).
“Eligible 102 Participant” means an individual employed by the Company or by an
Affiliate or an individual who is serving as an office holder of the Company or
an Affiliate, who is not a Controlling Equityholder.
“ITA” means the Israeli Tax Authority.
“ITO” means the Israeli Income Tax Ordinance (New Version) 1961 and the rules,
regulations, orders or procedures promulgated thereunder and any amendments
thereto, including specifically the ITO Rules, and any ruling issued by the ITA
with respect to awards granted under this Appendix, all as may be amended from
time to time.
“ITO Rules” means the Income Tax Rules (Tax Benefits in Share Issuance to
Employees) 5763-2003 as may be amended from time to time.
“Non-Trustee Grant” means an Award granted to an Eligible 102 Participant
pursuant to Section 102(c) of the ITO.
“Required Holding Period” means the requisite period prescribed by Section 102
and the ITO Rules, or such other period as may be required by the ITA, with
respect to 102 Trustee Grants, during which an Award granted by the Company and
any Underlying Shares must be held by the Trustee for the benefit of the person
to whom it was granted.
“Section 102” means the provisions of Section 102 of the ITO, as amended from
time to time.
“Trustee” means a person or entity designated by the Board of Directors or the
Committee (if applicable) to serve as a trustee and approved by the ITA in
accordance with the provisions of Section 102(a) of the ITO.




--------------------------------------------------------------------------------



“Trust Agreement” means the agreement(s) between the Company and the Trustee
regarding Awards granted under this Appendix, as in effect from time to time.
"Underlying Shares" means Shares issued upon the exercise or vesting of an
award.
3.
Types of Grants and Section 102 Election.

3.1    Grants of Awards made pursuant to Section 102 shall be made pursuant to
either (a) Section 102(b)(2) or Section 102(b)(3) of the ITO as the case may be,
as 102 Capital Gains Track Grants, or (b) Section 102(b)(1) of the ITO as 102
Earned Income Track Grants. The Company’s Election regarding the type of 102
Trustee Grant shall be filed with the ITA. Once the Company has filed such
Election, it may change the type of 102 Trustee Grant that it elects to make
only after the lapse of at least 12 months from the end of the calendar year in
which the first Award was granted pursuant to the previous Election, in
accordance with Section 102. The Company shall be allowed to grant only the type
of 102 Trustee Grants it has elected, and such Election shall apply to all
Participants who were granted 102 Trustee Grants during the period indicated
herein, all in accordance with the provisions of Section 102(g) of the ITO. For
the avoidance of doubt, such Election shall not prevent the Company from
granting Non-Trustee Grants to Eligible 102 Participants at any time.
3.2    Eligible 102 Participants may receive only 102 Trustee Grants or
Non-Trustee Grants under this Appendix. Eligible Employees who are not Eligible
102 Participants may be granted only 3(i) Awards under this Appendix.
3.3    No 102 Trustee Grants may be made effective pursuant to this Appendix
before the lapse of 30 days from the date on which the requisite filings
required by the ITO and the ITO Rules have been filed with the ITA. The
provision of this paragraph is subject to any ruling issued by the ITA which may
provide for a shorter period.
3.4    The Award agreement or documents evidencing the Award granted pursuant to
the Plan and this Appendix shall indicate whether the Award is a 102 Trustee
Grant, a Non-Trustee Grant or a 3(i) Award; and, if the Award is a 102 Trustee
Grant, whether it is a 102 Capital Gains Track Grant or a 102 Earned Income
Track Grant.
4.
Terms And Conditions of 102 Trustee Grants.

4.1    Each 102 Trustee Grant will be deemed granted on the date stated in a
written notice by the Company, in accordance with the provisions of Section 102
and the Trust Agreement.
4.2    Each 102 Trustee Grant granted to an Eligible 102 Participant shall be
deposited with and held by the Trustee and each certificate for Shares acquired
pursuant to a 102 Trustee Grant shall be issued to and registered in the name of
the Trustee and shall be




--------------------------------------------------------------------------------



held in trust for the benefit of the Eligible 102 Participant for the Required
Holding Period. After termination of the Required Holding Period, the Trustee
may release such Award and any such Shares; provided that (i) the Trustee has
received an acknowledgment from the ITA that the Eligible 102 Participant has
paid any applicable tax due pursuant to the ITO; or (ii) the Trustee and/or the
Company withholds any applicable tax due pursuant to the ITO. The Trustee shall
not release any 102 Trustee Grant or Shares issued thereunder and held by it
prior to the full payment of the Eligible 102 Participant 's applicable tax
liabilities.
4.3    Each 102 Trustee Grant (whether a 102 Capital Gains Track Grant or a 102
Earned Income Track Grant, as applicable) shall be subject to the relevant terms
of Section 102 and the ITO, which shall be deemed an integral part of the 102
Trustee Grant and shall prevail over any term contained in the Plan, this
Appendix or any Award agreement that is not consistent therewith. Any provision
of the ITO and any approvals by the ITA not expressly specified in this Appendix
or any document evidencing an Award that are necessary to receive or maintain
any tax benefit pursuant to Section 102 shall be binding on the Eligible 102
Participant, the Trustee, the Company and its Affiliates. The Trustee and the
Eligible 102 Participant granted a 102 Trustee Grant shall comply with the ITO,
and the terms and conditions of the Trust Agreement entered into between the
Company and the Trustee. For avoidance of doubt, it is reiterated that
compliance with the ITO specifically includes compliance with the ITO Rules.
Further, the Eligible 102 Participant agrees to execute any and all documents
which the Company or the Trustee may reasonably determine to be necessary in
order to comply with the provision of any applicable law, and, particularly,
Section 102.
4.4    During the Required Holding Period, the Eligible 102 Participant shall
not require the Trustee to release or sell the Award or Shares and other
securities received subsequently following any realization of rights derived
from Award or Shares (including distributions) to the Eligible 102 Participant
or to a third party, unless permitted to do so by the applicable law.
Notwithstanding the foregoing and subject to more restrictive provisions of the
Plan, the Trustee may, pursuant to a written request of the Eligible 102
Participant and subject to the ITO, release and transfer such Units to the
Eligible 102 Participant or to a designated third party, provided that both of
the following conditions have been fulfilled prior to such transfer: (i) all
taxes required to be paid upon the release and transfer of the Units have been
withheld; and (ii) the Trustee has received written confirmation from the
Company that all requirements for such release and transfer have been fulfilled
according to terms of the Articles of Incorporation of the Company, the Plan,
any applicable agreement and any applicable law. A sale or release during the
Required Holding Period will result in adverse tax ramifications to the Eligible
102 Participant under Section 102 of the ITO and the ITO Rules and/or any other
regulations or orders or procedures promulgated thereunder, which shall apply to
and shall be borne solely by such Eligible 102 Participant.




--------------------------------------------------------------------------------



4.5    In the event additional rights, including bonus Shares, are granted with
respect to Shares which were granted as 102 Trustee Grants, such rights shall
also be subject to the provisions of this Section 4 and the Required Holding
Period for such rights shall be measured from the commencement of the Required
Holding Period for the Award with respect to which the rights were granted. Such
additional rights shall be subject to the same tax treatment applicable to the
relevant Award with respect to which the rights were granted. In the event of a
cash distribution on an Award or a Share, the Trustee shall transfer the
distribution proceeds to the Eligible 102 Participant after deduction of taxes
and mandatory payments in compliance with applicable withholding requirements.
4.6    A Share that may be issued pursuant to an Award which is granted as a 102
Trustee Grant shall be issued in the name of the Trustee for the benefit of the
Eligible 102 Participant. If such Share is issued after the Required Holding
Period has lapsed, the Share issued shall, at the election of the Eligible 102
Participant, either (i) be issued in the name of the Trustee, or (ii) be
transferred to the Eligible 102 Participant directly, provided that the Eligible
102 Participant first complies with all applicable provisions of the Plan and
pays all taxes which apply to the issuance of the Award and transfer of the
Share.
4.7    Notwithstanding anything to the contrary in the Plan, or the applicable
Award agreement no Award qualifying as a 102 Trustee Grant shall be substituted
for payment in cash or any other form of consideration, including an Award or
Share, in the absence of an express approval of the ITA in advance for such
substitution.
4.8    Notwithstanding anything to the contrary in the Plan, the shares of stock
subject to Awards granted under the Plan to Eligible 102 Participants shall be
authorized and unissued Shares to the exclusion of previously issued Shares
acquired by the Company or its Subsidiary or Affiliates as such term is defined
in the Plan.
5.
Fair Market Value

Without derogating from of the provisions of the Plan and solely for the purpose
of determining the tax liability pursuant to Section 102(b)(3) of the ITO, if at
the date of grant the Company’s equity securities are listed on any established
stock exchange or a national market system or if the Company’s equity securities
will be registered for trading within ninety (90) days following the date of
grant of the 102 Capital Gains Track Grant, the fair market value of the equity
securities at the date of grant shall be determined in accordance with the
average value of the Company’s equity securities on the thirty (30) trading days
preceding the date of grant or on the thirty (30) trading days following the
date of registration for trading, as the case may be.




--------------------------------------------------------------------------------



6.
Assignability.

As long as an Award or Share is held by the Trustee on behalf of the Eligible
102 Participant, all rights of the Eligible 102 Participant over the Award or
the Share are personal, cannot be transferred, assigned, pledged or mortgaged
voluntarily, and shall not be subject to any proxy or assignment deed whether
immediately effective or effective at a future date, other than by will or
operation of law. If such Award or Unit has been transferred by will or by
operation of law, the provisions of the ITO and Section 102 will apply with
respect to the heirs or the transferees of the Eligible 102 Participant, as the
case may be.
7.
Tax Consequences.

7.1    Any tax consequences arising from the grant of any Award or from any
other event or act (of the Company, or its Affiliates, and the Trustee or the
Eligible Employee), hereunder, shall be borne solely by the Eligible Employee.
The Company, its Affiliates and the Trustee shall withhold taxes according to
the requirements under the applicable laws, rules, and regulations, including
withholding taxes at source. Furthermore, the Eligible Employee shall agree to
indemnify the Company, its Affiliates and the Trustee and hold them harmless
against and from any and all liability for any such tax or interest or penalty
thereon, including without limitation, liabilities relating to the necessity to
withhold, or to have withheld, any such tax from any payment made to the
Eligible Employee. The Company, its Affiliates or the Trustee may make such
provisions and take such steps as they may deem necessary or appropriate for the
withholding of all taxes required by law to be withheld with respect to Awards
granted under the Plan or the sale thereof, including, but not limited, to (i)
deducting the amount so required to be withheld from any other amount then or
thereafter payable to an Eligible Employee, (ii) requiring an Eligible Employee
to pay to the Company or any of its Affiliates the amount so required to be
withheld as a condition of the issuance, delivery, distribution or release of
any Share, or (iii) by causing the sale of Shares held by or on behalf of an
Eligible Employee to cover such liability, up to the amount required to satisfy
minimum statuary withholding requirements. In addition, the Eligible Employee
will be required to pay any amount which exceeds the tax to be withheld and
remitted to the tax authorities, pursuant to applicable tax laws, regulations
and rules.
7.2    With respect to Non-Trustee Grants, if the Eligible 102 Participant
ceases to be employed by the Company or any Affiliate, the Eligible 102
Participant shall extend to the Company or its Affiliate a security or guarantee
for the payment of tax due at the time of sale of a Share to the satisfaction of
the Company, all in accordance with the provisions of Section 102 of the ITO and
the ITO Rules.




--------------------------------------------------------------------------------



8.
Governing Law and Jurisdiction.

Notwithstanding any other provision of the Plan, with respect to Eligible
Employees subject to this Appendix, the Plan and all instruments issued
thereunder or in connection therewith shall be governed by, and interpreted in
accordance with, the laws of the State of Israel applicable to contracts made
and to be performed therein.
9.
Securities Laws.

Without derogation from any provisions of the Plan, all grants pursuant to this
Appendix shall be subject to compliance with the Israeli Securities Law, 1968,
and the rules and regulations promulgated thereunder.
* * * * * * *








